


110 SRES 101 IS: Expressing the sense of the Senate that no

U.S. Senate
2007-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		1st Session
		S. RES. 101
		IN THE SENATE OF THE UNITED STATES
		
			March 8, 2007
			Mr. Reid submitted the
			 following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Expressing the sense of the Senate that no
		  action should be taken to undermine the safety of the Armed Forces of the
		  United States or impact their ability to complete their assigned or future
		  missions.
	
	
		Whereas under the Constitution, the President and Congress
			 have shared responsibilities for decisions on the use of the Armed Forces of
			 the United States, including their mission, and for supporting the Armed
			 Forces, especially during wartime;
		Whereas when the Armed Forces are deployed in harm's way,
			 the President, Congress, and the Nation should give them all the support they
			 need in order to maintain their safety and accomplish their assigned or future
			 missions, including the training, equipment, logistics, and funding necessary
			 to ensure their safety and effectiveness, and such support is the
			 responsibility of both the Executive Branch and the Legislative Branch of
			 Government; and
		Whereas thousands of members of the Armed Forces who have
			 fought bravely in Iraq and Afghanistan have failed to receive the kind of
			 medical care and other support this Nation owes them when they return home:
			 Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)neither the
			 President nor Congress should take any action that will endanger the Armed
			 Forces of the United States, including eliminating or reducing funds for troops
			 in the field or failing to provide them adequate training, equipment and other
			 support, as such actions would undermine their safety or harm their
			 effectiveness in preparing for and carrying out their assigned missions;
			(2)the President,
			 Congress, and the Nation have an obligation to ensure that those who have
			 bravely served this country in time of war receive the health care and other
			 support services they deserve; and
			(3)the President and
			 Congress should—
				(A)continue to
			 exercise their constitutional responsibilities to ensure that the Armed Forces
			 have everything they need to perform their assigned or future missions;
			 and
				(B)review, assess,
			 and adjust United States policy and funding as needed to ensure our troops have
			 the best chance for success in Iraq and elsewhere.
				
